The parties were husband and wife. By a decree of the California Superior Court they were divorced and a maintenance provision was made in the decree for the support of the minor children to be paid to this plaintiff. She now sues for the accumulated installments thereunder. Order granting motion to strike out portions of defendant’s answer modified by striking out the fourth affirmative defense in said answer, and as so modified affirmed, with twenty dollars costs and disbursements to the plaintiff, with leave to the defendant to serve an amended answer within twenty days after service of order upon payment of said costs. No opinion. Present — Martin, P. J., Merrell, Townley, Glennon and Untermyer, JJ.; Untermyer, J., dissents and votes for affirmance.